Citation Nr: 9902795	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-38 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to October 
1969.

In June 1992, entitlement to service connection for PTSD was 
granted and evaluated as 10 percent disabling, effective from 
February 21, 1992.  Notice of the determination was mailed in 
July 1992.  In December 1992, the veteran submitted a request 
for a recent Department of Veterans Affairs (VA) examination 
for compensation purposes; the examination was accomplished 
in January 1993, and in April 1993, the veterans 
representative filed a notice of disagreement (NOD) with the 
June 1992 rating action.  Later in April 1993, the RO issued 
to the veteran a Statement of the Case (SOC) and notice of 
his procedural and appellate rights.  The regional office 
(RO) also confirmed the June 1992 rating decision.  A 
substantive appeal was received in January 1994.

In June 1994, a hearing officer determined that the veterans 
January 1994 substantive appeal was not timely filed, but 
noted that the veteran had appellate rights if the January 
1994 substantive appeal was accepted as a NOD for the April 
1993 confirmed rating decision and if the veterans personal 
hearing transcript was construed as the substantive appeal.  
The hearing officer then increased the evaluation from 10 to 
30 percent, effective from January 21, 1993 (the date of the 
above-noted VA examination).  Notice of the hearing officers 
decision and a Supplemental Statement of the Case (SSOC) was 
mailed in August 1994.  On NOD in September 1994, the veteran 
essentially maintained that the symptomatology attributable 
to PTSD had worsened and that the Board of Veterans Appeals 
(Board) should consider his substantive appeal (the January 
1994 VA Form-9) timely filed because of the continuous 
prosecution of the claim.  The veteran thereafter perfected 
an appeal pertaining to the foregoing assertions.  

On appellate review in August 1996, the Board reiterated the 
above-discussed development and determined that the issues on 
appeal were whether the January 1994 substantive appeal was 
filed in a timely fashion and entitlement to an increased 
evaluation in excess of 30 percent for PTSD.  After reviewing 
the evidence of record, the Board determined that the 
veterans January 1994 substantive appeal was not timely 
filed and that the evidence was against the veterans claim 
of entitlement to an increased evaluation in excess of 
30 percent for PTSD.  The veteran appealed to the United 
States Court of Veterans Appeals (Court).  

In July 1997 the Appellant submitted an informal brief which 
essentially disagreed with the Boards decision.  In March 
1998 the Secretary of Veterans Affairs moved the Court to 
partially vacate and remand the August 1996 decision for a 
supplemental decision and/or further administrative action.  

In its motion, the Secretary acknowledged that the Board 
adjudicated the issues of whether the Appellants January 
1994 substantive appeal to the Board was filed within the 
applicable appellate period and entitlement to an increased 
disability evaluation for PTSD (currently evaluated as 
30 percent disabling).  The Secretary then argued that 
because the Appellant, in his brief, did not argue, or even 
reference the former issue, the sole issue presented to the 
Court on appeal was whether he was entitled to an increased 
rating for PTSD.  The Secretary wrote, as the Court has held, 
where an issue has been adjudicated by the Board, but was not 
raised in the appellants substantive brief or during oral 
argument, that issue is deemed to have been abandoned and 
will not be considered on judicial review.  See Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995); Keel v. Brown, 8 Vet. 
App. 82, 83 (1995); Degmetich v. Brown, 8 Vet. App. 208, 209 
(1995); Grivois v. Brown, 6 Vet. App. 136, 138 (1994); 
Bucklinger v. Brown, 5 Vet. App. 435, 436 (1993).  The 
Secretary maintained that the Appellant had effectively 
waived judicial review of the timely substantive appeal 
issue, and as such, the motion would be confined to the issue 
of an increased evaluation for PTSD. 

Thereafter, the Secretary reiterated that the Board 
determined that the schedular criteria for an evaluation in 
excess of 30 percent rating for PTSD had not been satisfied 
and in doing so, reviewed the claim under the regulatory 
diagnostic code (DC) and the general rating formula for 
psychoneurotic disorders then in effect.  Relying on 
38 C.F.R. § 4.132, DC 9411 (PTSD), the Board determined that 
the clinical evidence revealed that Appellants psychiatric 
disorder was productive of no more than definite social and 
industrial impairment and that such was fully contemplated 
under the existing 30 percent evaluation.  Thus, an increased 
evaluation was not warranted.  Thereafter, the Secretary 
reviewed the criteria required for an evaluation of 30 
percent and for an increased evaluation in excess of 30 
percent.  

The Secretary then noted that in October 1996, the VA 
promulgated final rules which amended the VA schedule for 
rating mental disorders, See 61 Fed. Reg. 52, 695-52701 (Oct. 
8, 1996), and that the revised regulations became effective 
on November 7, 1996 (after the rating decision and the Board 
decision underlying this appeal).  The Secretary noted that 
pursuant to the revised 38 C.F.R. § 4.126, when evaluating a 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, as well as the length of, and capacity 
for, adjustment during periods of remission should be 
considered and the disability evaluation must be based upon 
all of the evidence of record that bears on social and 
industrial impairment, rather than on the examiners 
assessment of the level of disability at the time of 
examination.  38 C.F.R. § 4.126(a).  The evaluation also must 
consider the extent of social impairment, but not rate the 
disorder solely on that basis.  38 C.F.R. § 4.126(b).  It was 
also noted that as a part of the regulatory revision, 
38 C.F.R. § 4.132 was redesignated as Section 4.130, Schedule 
of Ratings- Mental Disorders and that the new regulation 
expressly adopted the nomenclature of the American 
Psychiatric Associations Diagnostic and Statistical Manual 
for Mental Disorders (4th ed. 1994).  In addition, although 
Diagnostic Code 9411 remains as the DC applicable to PTSD, in 
revising this regulation, the VA significantly changed the 
general rating formula for mental disorders whereas the 
criteria for 30, 50, 70, and 100 percent disability 
evaluations focus on social and industrial impairment, with 
specific reference to the nature and severity of individual 
psychiatric symptoms.  See 38 C.F.R. § 4.130.  

The Secretary then noted that in Karnas v. Derwinski, 1 
Vet. App. 308 (1991), the Court held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
will apply unless Congress or the Secretary provided 
otherwise.  Id. at 312-313.  See also Cohen v. Brown, 10 Vet. 
App. 128, 138-139 (1997).  However, in evaluating the 
severity of the veterans PTSD, the Board utilized the 
general formula for rating mental disorders then in effect; 
i.e., 38 C.F.R. § 4.132.  Because the revised diagnostic code 
encompasses new criteria which may or may not be more 
favorable to the veteran, a remand was required for an 
analysis of the claim under the amended schedular criteria.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).  

The Secretary then held that on remand, the Board should 
consider the Appellants claim for an increased rating under 
the provisions of the old and the revised rating schedule, 
and adjudicate such under the version of the rating schedule 
that would be more favorable to the Appellant.  The Board 
should also consider and discuss all of the pertinent 
evidence in terms of the applicable rating criteria.  
38 C.F.R. § 4.126.  The Secretary also noted that if in the 
opinion of the Board, further evidentiary development, 
including a VA psychiatric examination, would assist in 
making an informed decision, the Board could remand the 
appeal to the RO for such development and readjudication of 
the claim.  Also, the appellant would be free to submit 
additional evidence or arguments to the Board (or RO if 
appropriate).  See Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

In the [redacted] Memorandum 
Decision, the Court affirmed the Board decision as to the 
untimeliness of the substantive appeal and vacated and 
remanded the Boards August 1996 decision associated with 
PTSD.  In relevant part, in the decision, the Court, after 
reviewing the claims folder, noted that when evaluating the 
severity of the appellants PTSD, the Board used the now 
superseded schedular criteria then set forth as 38 C.F.R. 
§ 4.132, DC 9411.  However, changes were made to the 
diagnostic code pertaining to metal disorders, specifically, 
the adoption of the American Psychiatric Associations 
Diagnostic and Statistical Manual for Mental Disorders (4th 
ed. 1994), on November 7, 1996.  The Court stated that 
although the amendments became effective after the appellant 
filed his appeal, the VA is required to apply the amendments 
to the extent that they are more favorable to the claimant 
than the earlier provisions because the appeal was still 
pending when the amendments became effective.  Accordingly, a 
remand to the Board was appropriate to permit the appellants 
claim to be adjudicated under the version of regulations most 
favorable to him.  Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997).  The Court 
granted the Secretarys motion for remand so the appellants 
PTSD may be evaluated using the diagnostic code version most 
favorable to the appellant.  An August 1998 judgment 
effectuated the foregoing.  Accordingly, the case is 
currently before the Board for appellate review.

REMAND

In the January 1999 Informal Hearing Presentation, the 
veterans representative pointed out that review of the 
veterans appeal showed that his last examination was 
conducted in April 1994, which was prior to the promulgation 
of the new criteria and that neither the RO nor the Board had 
considered the new criteria.  In consideration of the 
foregoing and the above-discussed Court Memorandum Decision, 
additional development is warranted.

Because the record shows that the veterans claim for an 
increased evaluation has been considered under the rating 
criteria for mental disorders in effect prior to the amended 
regulations, effective November 7, 1996 and because the claim 
has not been considered under the change in the law, as 
referred to above, due process requires that the case be 
remanded to the RO.  That is, due process considerations 
dictate that the veterans claim for an increased evaluation 
for PTSD be evaluated by the RO under the pertinent 
regulations effective both before and after the November 7, 
1996, amendment.  See Bernard v. Brown, 4 Vet. App. 384 
(1995).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In addition, because the Board must assess the severity of 
the veterans PTSD disability with the rating criteria in 
effect, both before and after November 1996 and provide 
adequate "reasons or bases," consistent with its opinion, the 
Board is of the opinion that a more contemporaneous VA 
examination is required.  The statutory duty to assist 
specifically includes the conduct of a thorough and 
contemporaneous medical examination, so that the evaluation 
of the claimed disability will be a fully informed one.  
Green v. Derwinski, 1 Vet. App. 121 (1991).

In light of the above, and to ensure full compliance with due 
process requirement, the veterans claim for an increased 
evaluation for PTSD is remanded to the RO for the following 
development:

1.  The veteran should be afforded the 
opportunity to submit evidence, which 
would support his claim of entitlement to 
an increased evaluation.

2.  The RO also should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims since August 1994.  After any 
necessary authorization for release of 
medical information is secured from the 
veteran, the RO should attempt to obtain 
copies of those treatment records 
identified by the veteran.  Regardless of 
the response from the veteran, the RO 
should obtain any current, outstanding VA 
treatment records.

3.  After the aforementioned documents 
have been obtained to the extent 
possible, the veteran should be scheduled 
for a VA psychiatric examination to 
identify and determine the nature and 
extent of severity of his PTSD.  The 
entire claims file and a separate copy of 
this remand, in addition to the new 
criteria for rating mental disorders must 
be made available to and reviewed by the 
examiner pursuant to conduction and 
completion of the examination.  

The examiner should identify all of the 
veterans associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, the examiner should 
specify which symptoms are associated 
with each disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated. 

Any necessary special studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veterans PTSD.  Following 
evaluation, the examiner should provide a 
numerical score on the Global Assessment 
of Functioning (GAF) Scale provided in 
the Diagnostic and Statistical Manual for 
Mental Disorders, in relation to the 
veterans impairment from PTSD.  The 
examiner must include a definition of the 
numerical GAF score assigned, as it 
relates to the veterans occupational and 
social impairment.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation in 
excess of 30 percent for PTSD.  
Consideration must be given to the rating 
criteria for mental disorders in effect 
both before and after the November 7, 
1996, amendments.  

If the benefits requested on appeal are not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise n order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
